Case 3:19-cv-18776-MAS-ZNQ Document1-1 Filed 10/07/19 Page 1 of 28 PagelD: 3

UNITED STATES DISTRICT COURT worn
DISTRICT OF NEW JERSEY aT

 

 

BENJAMIN LEVINE,
CIVIL ACTION
Plaintiff,
Case Number
Vv.
REMOVAL OF A CRIMINAL CASE
STATE OF NEW JERSEY; FRANK
GRAVES, ESQ.; NANCY HULETT, : FROM STATE COURT
ESQ.; CORA STENGER CASHMAN, :
INVESTIGATOR; INVESTIGATOR SUSAN :
EVANS; AND SANDRA Y. DICK, ESQ.

Defendants.

 

PARTIES

BENJAMIN LEVINE, PLAINTIFF

12 TUTOR PLACE

EAST BRUNSWICK, NEW JERSEY 08816
mkmaven2@gmail.com

(732) 254-3556

Plaintiff was falsely accused of 4* degree criminal sexual
contact during an examination of nine (9) women and convicted of
nine counts in 1996 after a hung jury trial in 1994. Plaintiff
was acquitted of one count of 2" degree penetration in 1994. In
2009 at a third trial the jury acquitted plaintiff of three (3)
counts of the 1996 conviction, when the three women demonstrated
the physically impossible alleged sexual contact. However, the
defense lawyer failed to obtain the 2009 trial transcripts that
acquitted in less than one (1) hour. A conspiracy seeking
millions was discovered during the appeal related to the false
memory loss syndrome. The false memory loss of 18 months was
not reviewed by the State Appellate Court claiming the fact was
barred by not being raised in prior proceedings. The 18 month
false memory loss allowed seven (7) more women to make
complaints, as not one woman made a claim until all made visits
to make sure plaintiff's office was not closed. A lawyer wanted
seven (7) women to support her client to make sure she would
obtain millions in awards. Plaintiff's State remedies were
exhausted by two (2) denied Post-Conviction Relief Petitions.
Case 3:19-cv-18776-MAS-ZNQ Document1-1 Filed 10/07/19 Page 2 of 28 PagelD: 4

FRANK GRAVES, ESQ., ASSISTANT PROSECUTOR FOR THE STATE
25 KIRKPATRICK STREET 3°" FLOOR

NEW BRUNSWICK, NEW JERSEY 08901

(732) 745-3300

Defendant Frank Graves, Esq. needed all the elements of the
alleged crime. He coached a motivated Sheri Perl to claim she
was not sure she was abused. He coached her to say she hid in
the dressing cubicle to see what Levine was doing to prove she
was abused. She falsely used the mirror to see Levine at the
sink, saying he was not washing his hands. Her testimony was
that Levine was performing self-gratification, as she could see
his side. She also claimed she saw a white dot on the sink.
From the State's drawing of the scene, the mirror and the sink,
it was obvious that Ms. Perl could not see the sink or Levine.
Mr. Graves sent Investigator Cora Stenger Cashman to verify the
testimony of Ms. Perl. With plaintiff present Ms. Cashman could
not verify Ms. Perl's testimony proving she was coached to lie.
Mr. Graves withheld that exculpatory search from the court and
jury! That Brady v. Maryland violation was ignored by the court!

 

NANCY HULETT, ASSISTANT PROSECUTOR FOR THE STATE
25 KIRKPATRICK STREET 38° FLOOR

NEW BRUNSWICK, NEW JERSEY 08901

(732) 745-3300

Defendant Nancy Hulett and the prosecutor's office refused to
produce three (3) exculpatory documents and the results of an
exculpatory search proving the alleged victims lied. Although
the lower PCR court ordered the release of the exculpatory
documents, the prosecutor's office refused to produce them. The
State lower courts and the State Appellate Courts do not believe
the United States' Constitution's Supremacy Clause of the United
States Supreme Court's ruling in Brady v. Maryland, 373 U.S. 83
(1963). The Rule Of Law does not exist in the State.

 

CORA STENGER CASHMAN, INVESTIGATOR
1631 TUGWELL STREET, SE #3
PALM BAY, FLORIDA 32909

Defendant Cora Cashman along with Susan Evans performed a search
of the crime scene to verify the testimony of an alleged victim
while plaintiff was present. The testimony of the alleged
victim could not be verified, yet, Ms. Cashman refused to reveal
such to the jury and the prosecutor refused to provide that
exculpatory fact of the alleged victim's lie. Ms. Cashman
resigned from the prosecutor's office under unknown sexual
Case 3:19-cv-18776-MAS-ZNQ Document1-1 Filed 10/07/19 Page 3 of 28 PagelD: 5

claims and moved to Florida. Ms. Cashman refused to anSwer two
recent letters requesting her findings.

SUSAN EVANS, INVESTIGATOR FOR

THE STATE DEPARTMENT OF CONSUMER AFFAIRS
124 Halsey Street

Newark, New Jersey 07102

(973) 504-6200

Defendant Susan Evans performed a search of the crime scene to
verify the testimony of an alleged victim. She could not do so.
But, she refused to provide the result of her search. She then
testified at the trial that plaintiff confessed to the alleged
crime after plaintiff invoked his silence and Ms. Evans failed
to reread plaintiff's Miranda Rights in the new room. The New
Jersey courts refused to dismiss the alleged confession of Ms.
Evans and her strange testimony that claimed plaintiff needed
help instead of plaintiff's statement that he needed legal help.
Ms. Evans destroyed her notes and misinterpreted statements.

SANDRA Y. DICK, ESQ.

THE STATE DEPARTMENT OF LAW AND PUBLIC SAFETY
124 HALSEY STREET

NEWARK, NEW JERSEY 07102

(800) 242-5846

Defendant Sandra Y. Dick, Esq. is the senior lawyer assigned to
the State Board Of Medical Examiners. Over her many years of
service she has a reputation of withholding complaints and
evidence until the day before a hearing with the Medical Board.
Her reputation includes making false accusations against state
physicians in an attempt to convict the physician. Ms. Dick's
major work includes reviewing physicians' applications for
malpractice insurance to find evidence of insurance fraud and
misapplication, which she uses to help a prosecutor turn a jury
against the physician. In this matter Ms. Dick reviewed
plaintiff's malpractice insurance applications from 1992 and
1995. Ms. Dick accused plaintiff of insurance fraud after she
found his 1992 application stated there were four malpractice
claims against him, while his 1995 application stated there were
no malpractice claims in the past five (5) years! Ms. Dick, as
usual, failed to investigate her claim. The malpractice insurer
filed a declaratory action in 1993 seeking a ruling that no
malpractice claims were valid. Ms. Dick failed to know about
this action and failed to know its ruling. The declaratory
action court ruled that criminal acts were excluded from the
malpractice policy and were not malpractice claims as no medical
Case 3:19-cv-18776-MAS-ZNQ Document1-1 Filed 10/07/19 Page 4 of 28 PagelD: 6

wrongdoing existed. Criminal allegations were not malpractice
claims, even if the criminal claims were part of a medical
event. The women stated their medical complaints were treated
properly, but the alleged sexual contact was not proper.
Plaintiff's applications were truthful, as in 1992 four (4)
women made malpractice claims, but by 1995 those malpractice
claims were criminal claims excluded from being malpractice
cases. The women settled without receiving one penny. The
prosecutor and the judge assumed Ms. Dick was correct, as
neither investigated. The judge charged the jury stating
plaintiff cannot be charged with insurance misapplication and
fraud, but the jury could use that fact to determine the
plaintiff's credibility. The jury convicted, as the Public
Defender was ineffective by allowing damaging false statements.
Case 3:19-cv-18776-MAS-ZNQ Document1-1 Filed 10/07/19 Page 5 of 28 PagelD: 7

JURISDICTION
Plaintiff, Benjamin Levine, seeks to overturn the nine (9)
count conviction of 1996 after a 2009 jury trial acquitted him
of three (3) of those counts. Plaintiff seeks Removal From
State Court of the above captioned matter that was a criminal

prosecution pursuant to Title 28, Section 1443 and Section 1455.

 

Original Jurisdiction shall also reside in the district court
under Title 28, Section 1343 to recover damages for injury to
his person and because of the deprivation of rights of a citizen
of the United States, and to recover damages from any person who

failed to prevent any wrongs as in Section 1985 of Title 42,

 

which he had knowledge were about to occur and the power to
prevent. More specifically, plaintiff seeks to redress the
deprivation, under color of State law of the right secured by
the Constitution of the United States, wherein plaintiff was
unjustly arrested. He was harmed following a 1994 hung jury
trial. The jury selection in 1996 was a circus atmosphere, as
county residents had been exposed to six (6) years of rumors
that talked of plaintiff's guilt. His guilt was the topic of
teachers in local schools and in doctors' offices. Rumors were
spread in a beauty shop and at a church dinner. From his arrest
in 1990 and the loss of work for two years, plaintiff's guilt
was discussed throughout the county, as revealed during jury

selection. Jury selection was a carnival atmosphere!
Case 3:19-cv-18776-MAS-ZNQ Document1-1 Filed 10/07/19 Page 6 of 28 PagelD: 8

Plaintiff's right to be secure in his home was taken away by
a refusal to accept the Rule Of Law, the fundamental foundation
of democracy that promises freedom for an innocent accused.

As such, there exists a violation of a citizen's rights under

Title 42, U.S.C. Section 1981 et. seq., and more specifically,

 

Title 42, U.S.C. Section 1983.

 

Venue exists in this district by virtue of Title 28 U.S.C.

Section 1391.

Trial By Jury

Under Fed. R. Civ. P. 38(b) this Complaint is a demand for a

 

Trial by Jury. Plaintiff demands the right to question the
women whose claims were not physically possible and to have the
women demonstrate the alleged acts, which was ignored by every
defense counselor. After eleven years of work the women gave up
their malpractice civil claims for millions of dollars, as they
settled the case without receiving one penny, knowing the
damages trial would reveal the alleged acts were false. The New
Jersey Appellate Justices refused to accept the Supremacy Clause
of the United States Constitution. They failed to demand the
exculpatory facts and documents that prove innocence. It was a

Brady v. Maryland 373 U.S. 83 (1963) error that must overturn

 

the conviction without further action. The alleged sexual
contact was assumed or imagined. A conspiracy using false

memory loss allowed seven (7) more women to make false claims!
Case 3:19-cv-18776-MAS-ZNQ Document1-1 Filed 10/07/19 Page 7 of 28 PagelD:

CAUSE OF ACTION

I, Benjamin Levine, of full age, residing at 12 Tutor Place,

East Brunswick, NJ. in Middlesex County, by Complaint says:
Count I

1. Maryellen McGlynn Morris (M.M.M.) complained that she
visited Benjamin Levine in 1970 when she was 12 years old and he
hugged her and she felt a penis through clothing, as she had
brothers who had done similar acts. M.M.M. spread rumors
telling her sister, friends, another doctor and others that she
was abused by Levine at age 12.

2. M.M.M. became part of a conspiracy begun by Ann Renaud,
Esq. who was eager to claim millions in insurance claims.

3. M.M.M. began these false rumors in 1985 at age 24 saying
she was sure the abuse was in 1970, as another event occurred at
the same time.

4. However, Levine was in the Far East with the marines
during the Vietnam War and did not return until the end of 1970.

5. He did not have an office where M.M.M. claimed she was
abused until 1978 that is eight years after the claimed abuse.

6. M.M.M. visited Levine for the first time in 1978, as the
medical records reveal her only visits were in 1978, 1980 and
1983 and she said there was no abuse during those only three (3)
visits, as it is obvious that M.M.M. confused Levine with her

pediatrician, as she joined the conspiracy to harm Levine.
Case 3:19-cv-18776-MAS-ZNQ Document 1-1 Filed 10/07/19 Page 8 of 28 PagelD: 10

7. The lower court judge said M.M.M. was truthful, but she
confused the dates proving the judge was not only biased against
Levine during M.M.M's testimony at the first Post-Conviction
Relief evidentiary hearing, but he failed to have the prosecutor
reveal the exculpatory documents that proved innocence!

8. The prosecutor knew M.M.M. fabricated the abuse and
refused to accept her as a witness during the 1994 hung jury
trial or the 1996 trial that resulted in a conviction.

9. How could M.M.M.'s date be wrong by at least 8 years as
Levine's office was first opened in 1978 when she was age 20?

10. Why would M.M.M. state there was no abuse during three
(3) visits from 1978 to 1983 if the biased judge was correct
that she confused the dates and the judge believed she was
abused in 1978 revealing absurd and unconscionable court bias?

li. M.M.M. spread rumors for 4% years from 1983 that Levine
abused her at age 12, as she then knew Levine from several
visits to help a conspiracy, but never met Levine in 1970.

12. Ann Renaud, Esq. contacted M.M.M. to be a witness to
support Ms. Renaud's legal secretary, M.C., in the conspiracy to
harm Levine.

13. Catherine McGlynn Rizk (C.M.R.) the older sister of
M.M.M. filed a false criminal claim for revenge in 1990 to help
her sister who also filed a claim in 1990, although the

prosecutor refused to use M.M.M. as a witness.
Case 3:19-cv-18776-MAS-ZNQ Document 1-1 Filed 10/07/19 Page 9 of 28 PagelD: 11

14. At the 1994 first trial the prosecutor voluntarily
dismissed C.M.R.'s claim when M.M.M. was subpoenaed as a defense
witness to reveal her false claim and her sister's revenge.

15. Besides M.M.M's rumors, there were two other women who
spread false rumors heard by Ann Renaud, Esq. who planned a
conspiracy to reap millions in a malpractice case and to rid the
area of an alleged abusive doctor!

16. Joanne Arena (J.A.), a disgruntled patient claimed she
had a pelvic exam with Levine for vaginal bleeding with a nurse
present after passing a large clot that was sent for analysis to
look for evidence of conception.

17. J.A. stated Levine failed to make a diagnosis causing
her to see a gynecologist who also could not make a diagnosis a
month later, but sent her to a hospital where an exploratory
operation discovered a tubal pregnancy.

18. Such pregnancies are rare and are caused by pelvic
infections usually related to multiple partners by her or her
husband, causing her ovary and tube to be removed!

19. J.A. who owned a beauty shop began spreading rumors that
Levine did a second pelvic exam without a nurse at the same exam
looking for a "tail" that would mean Levine was incompetent and
adding that he placed her hand on his penis through clothing.

20. J.A. stated, "It dawned on me that he didn't examine me,

he really 'got off on my blood', which was dripping on my feet.”
Case 3:19-cv-18776-MAS-ZNQ Document 1-1 Filed 10/07/19 Page 10 of 28 PagelD: 12

21. Her statement that he didn't examine me proves there was
no second pelvic exam, as she fabricated a second pelvic exam
and contact with a penis for revenge for the loss of her ovary!

22. If J.A. was dripping blood, how was she able to remain
at home for a month before visiting a Gynecologist?

23. If Levine ‘got off on her blood', which he did not, why
would he place her hand on his penis through clothing to ‘get
off' again, especially when he was impotent due to medication
for high blood pressure and prostate disease for many years?

24. J.A. is a disgruntled person who lost her tube and ovary
and spread rumors to every beauty shop client who would listen
that was also heard by Ann Renaud and her legal secretary, Mary
Carroll (M.C.) who filed a suit for millions.

25. J.A.'s beauty shop was in the Monmouth Junction section
of South Brunswick where sexual rumors against Levine occurred.

26. Another legal secretary, Katherine McGrath Gilbert
(K.M.G.), visited Levine for birth control pills and had many
pelvic exams with a nurse present.

27. K.M.G. claimed she felt sexually uncomfortable with the
exams and spread such rumors to another legal secretary that
allowed M.C. to falsely remember the alleged repressed abuse!

28. A repressed memory cannot be recovered by talking with a

legal secretary and is typical of the "False Memory Syndrome".
Case 3:19-cv-18776-MAS-ZNQ Document 1-1 Filed 10/07/19 Page 11 of 28 PagelD: 13

29. The three women spreading rumors caused many to hear
that Levine sexually abused women.

30. Ann Renaud, Esq. and M.C. heard the rumors and devised a
plan to reap millions of dollars for alleged sexual abuse.

31. M.C. had a trusted doctor, but she used a guise of
having pneumonia to visit Levine to get a chest x-ray, which
equipment her doctor did not have.

32. M.C. made a miraculous recovery from alleged pneumonia
the next day, as her chest x-ray showed no pneumonia, as her
husband testified she only had a cold!

33. M.C. said she left Levine's office knowing nothing wrong
occurred, but claimed she lost her memory of the September 6,
1988 visit, as she repressed the false alleged abuse.

34. Without psychiatric therapy M.C. said she was able to
write a letter to her boss, Ann Renaud, Esq., with all the
details of the alleged abuse three (3) months after the visit
even after claiming she had repressed the alleged abuse.

35. When asked how she was able to write the alleged abuse
if she had repressed it, she said, "I don't know."

36. She then claimed she repressed the alleged abuse again
for another 15 months until her legal secretary friend told her
that K.M.G. alleged being sexually uncomfortable with exams.

37. Alleged abuse cannot be repressed a second time without

more trauma!
Case 3:19-cv-18776-MAS-ZNQ Document 1-1 Filed 10/07/19 Page 12 of 28 PagelD: 14

38. Eighteen (18) months after her visit M.C. along with
K.M.G. and Sheri Perl (S.P.) filed criminal claims 3 days apart
in March 1990 although their visits were months to years apart,
as proof of a conspiracy to harm Levine.

39. Levine was arrested in July 1990 after the State's
investigation, but during the 18 months of repressed memory
seven more women made strange visits saying they were also
abused, as M.C. purposely did not file a complaint of sexual
abuse during the 18 months and all filed strange claims.

40. Those seven women were told not to file claims until
after the State's investigation and after Levine's arrest so
that the claims if filed at about the same time as the original
three claims would not appear to be a conspiracy.

41. Psychiatrists from Harvard Medical School and Johns
Hopkins Medical Hospital did research on repressed memory,
finding that M.C.'s memory loss alleged to be from the shock of
the alleged abuse was actually the "False Memory Syndrome".

42. A repressed memory from a shock is not recovered by Ms.
Renaud asking M.C. to write all the allegations from her visit
to Levine three (3) months after the visit without prolonged
professional therapy.

33. Instead of M.C. and Ms. Renaud filing a criminal claim
three (3) months after M.C.'s visit having all the false alleged

claims of abuse by using a guise instead of visiting her trusted
Case 3:19-cv-18776-MAS-ZNQ Document 1-1 Filed 10/07/19 Page 13 of 28 PagelD: 15

physician, M.C. claimed she repressed her memory of the alleged
abuse again for another 15 months without any new trauma.

34. That 15 months of false memory loss allowed seven (7)
more women to visit Levine to claim abuse to support M.C.'s
claims of alleged abuse for her lawyer, Ms. Renaud, a previous
prosecutor, believing conviction would be easy with many women.

35. M.C.'s memory loss and recovery after three months
followed by another loss of memory is called the "False Memory
Syndrome", used for personal gain such as huge financial awards.

36. The "False Memory Syndrome" was defined by Mark Twain
saying, "When I was young I could remember everything, whether
it happened or not."

37. The “False Memory Syndrome" has been used mainly by
women who are linked to the feminist movement to harm men and to
reap huge financial gains.

38. The judges of New Jersey have supported women's claims
against men by saying, "If the women say it occurred we must
believe them."

39. The judges failed to allow the alleged false acts to be
demonstrated so that the jury could see the imagined alleged
acts, as juries have preconceived ideas of guilt in such cases
and judges are especially against male physicians who are

accused of sexual acts!
Case 3:19-cv-18776-MAS-ZNQ Document 1-1 Filed 10/07/19 Page 14 of 28 PagelD: 16

40. In the case of Princeton Insurance Company v. Dr.
Chungmuang, the Princeton Malpractice insurer refused to defend
the gynecologist Dr. Chungmuang who examined a virgin who
visited him for her first Pap smear exam when she claimed abuse,
as the doctor twisted his fingers inside her and she felt dirty.

41. The Appellate New Jersey Justice affirmed the conviction
by saying, "If the woman believed she was abused, we must
believe her," but, the Justice failed to know how a pelvic exam
was performed and failed to ask an expert for help.

42, The pelvic exam is performed by keeping the index and
middle fingers together in a vertical position to easily enter
the vagina while the woman is lying on the exam table with her
legs in the stirrups. Once inserted the two fingers are turned
(twisted) to the horizontal position with one finger placed on
one side of the cervix and the other finger placed on the other
side allowing the two fingers to gently lift upward to raise the
uterus toward the doctor's other examining hand so he can feel
the size of the uterus between his two hands to make sure there
are no growths or enlarged ovaries.

43. The virgin was not familiar with a pelvic exam and made
a false complaint, while the New Jersey Justice also failed to
know about a pelvic exam, as several other women joined to also

make sexual claims against this doctor to gain monetary awards!
Case 3:19-cv-18776-MAS-ZNQ Document 1-1 Filed 10/07/19 Page 15 of 28 PagelD: 17

44. New Jersey judges refused to accept expert Psychiatric
reports that prove the memory loss in this case is false!

45. New Jersey judges do not understand psychologically
false testimony.

46. New Jersey judges do not accept the Rule Of Law by
refusing to accept new evidence!

WHEREFORE, Plaintiff demands judgment against defendants to
reverse an unjust conviction.

Plaintiff seeks damages for 28 years of lost income.

Plaintiff seeks sums that the Court deems just and reasonable

from defendants who caused undue stress and heart damage.

COUNT ITI
1. Plaintiff includes all paragraphs of Count I and makes
another claim.
2. Diane Berry (D.B.) and Mariana Munck Sontag (M.M.S.) were

friends from childhood and would tell each other everything that
they experienced.

3. M.M.S. moved from East Brunswick to Monmouth Junction,
living not far from J.A. who owned a beauty shop where she
spread rumors that plaintiff abused her.

4. Knowing plaintiff from East Brunswick, it would be
unusual that M.M.S. did not hear the rumors of sexual abuse that

were spread by J.A. and two other women, M.M.M. and K.M.G.
Case 3:19-cv-18776-MAS-ZNQ Document 1-1 Filed 10/07/19 Page 16 of 28 PagelD: 18

5. D.B. had been a patient of plaintiff long before M.M.S.
made a strange visit and told M.M.S. that she was sexually
uncomfortable with her last exam for surgical clearance.

6. Why would M.M.S. make a visit for the first time with a
claim of chest pain, when she never visited plaintiff for more
than 18 years while she lived in East Brunswick where plaintiff
had an office after hearing that her best friend was sexually
uncomfortable during a visit to plaintiff?

7. No reasonable woman would visit a doctor after hearing
that her best friend was sexually uncomfortable with him.

8. M.M.S. used a guise of chest pain to make a visit to seek
a story of abuse in a conspiracy with D.B. to seek a huge claim.

9. Plaintiff asked M.M.S. to visit her gynecologist to know
if her birth control pills caused clots and the chest pain!

10. M.M.S. failed to visit her gynecologist, but returned to
Levine to claim more chest pain and abuse.

11. Both D.B. and M.M.S. filed criminal claims, although the
ineffective defense counselor failed to know that D.B. who was
not a witness at trial had also filed a criminal claim and the
counselor did not know the two women conspired to claim abuse
with a huge malpractice claim.

12. M.M.S. whose sexual claim was a count in the conviction
stated she sat on plaintiff's lap, but the investigator turned

off the tape and said that sitting on a lap is not sexual abuse.
Case 3:19-cv-18776-MAS-ZNQ Document 1-1 Filed 10/07/19 Page 17 of 28 PagelD: 19

13. M.M.S. purposely fell on Levine's lap and knew that the
exam was completed, as plaintiff exited the room after she fell
on his lap purposely, but she added for the tape that her legs
were on plaintiff's shoulders and he placed his arms between her
legs and leaned forward causing his penis to hit her leg.

14. That M.M.S. claim is physically impossible, as any leg
being on his shoulder would fall off as he leaned forward so
that there could not be penis contact with a leg.

15. Neither the judges nor the jury tried to demonstrate the
alleged penis contact by M.M.S. to prove it was not possible, as
it was coached by Mr. Graves to help M.M.S. file a claim.

16. Mr. Graves coached M.M.S. to say the doctor wanted her
to lower her panty hose below her knees.

17. That would make it impossible for M.M.S. to have her
legs on Levine's shoulders!

18. Therefore, M.M.S. recanted her pantyhose lowered claim
and said she made a mistake, as they were at her waist.

19. M.M.S. could not remember where on her leg there was
sexual contact or on which leg the alleged contact occurred.

20. At the second trial she added that there was sexual
contact on the inner thigh of her leg, but still did not know on
which leg the alleged contact occurred.

21. M.M.S. said she and prosecutor Frank Graves were

friends, as he helped her add thrusting and heavy breathing!
Case 3:19-cv-18776-MAS-ZNQ Document 1-1 Filed 10/07/19 Page 18 of 28 PagelID: 20

22. After eleven (11) years in 2001 M.M.S. and D.B. settled
the malpractice claim without receiving one cent.

23. M.M.S. refused to go through a penalty trial, as she
knew Levine would have her demonstrate the alleged acts and use
those transcripts to reverse the conviction.

24. In 2009 three counts (three women) of the nine count
conviction testified at a third trial where they were asked to
demonstrate the alleged acts.

25. The jury seeing that the alleged acts were fabricated
found Levine innocent in less than one hour!

26. The Public Defender refused to obtain the transcripts of
the 2009 trial for the second PCR petition causing the PCR lower
court to laugh at the fact that the alleged acts were not
physically possible.

27. The lower PCR court and the Appellate Court refused to
accept the 2009 verdict new evidence without the transcripts.

28. New Jersey judges are loath to overturn a conviction no
matter how much proof of innocence exists.

WHEREFORE, plaintiff demands judgment against defendants to
reverse the nine (9) count conviction.

Plaintiff also seeks sums for 28 years of lost income and
ignominy from professionals and the local community.

Plaintiff asks the Court for sums it deems reasonable and

just due to years of stress and severe heart disease.
Case 3:19-cv-18776-MAS-ZNQ Document 1-1 Filed 10/07/19 Page 19 of 28 PagelD: 21

COUNT IIT

1. Plaintiff includes all paragraphs of counts I and II and
makes another complaint.

2. At the 1994 first trial the testimony of Sheri Perl
(S.P.} was found to be false by the plaintiff's lawyer, as she
claimed she could see, using a mirror inside a dressing cubicle
with the curtain opened about 15 inches, Levine standing at the
Sink, but he was not washing his hands.

3. $S.P. testified she found a white dot on the sink counter
implying that Levine used self-gratification that she claimed
was the proof she needed to believe she really was abused.

4. Plaintiff's lawyer said the curtain was not opened enough
for S.P. to use the mirror to see the sink and plaintiff.

5. The curtain had to be opened all the way to the sink for
S.P. to see what she claimed.

6. Since the 1994 trial was a hung jury, the prosecutor
asked investigators Cora Cashman and Susan Evans to perform a
search of the scene to verify S.P.'s testimony.

7. Plaintiff was present during the investigators' search
and knew the investigators could not verify S.P.'s testimony.

8. However, the prosecutor and investigators Cora Cashman
and Susan Evans failed to provide plaintiff, the court and jury

with the results of the exculpatory search.
Case 3:19-cv-18776-MAS-ZNQ Document 1-1 Filed 10/07/19 Page 20 of 28 PagelD: 22

9. The New Jersey judges failed to demand that the
prosecutor reveal the result of the exculpatory March 24, 1995
search that occurred between the 1994 and 1996 trials conducted
by Cora S. Cashman, investigator and Investigator Susan Evans.

10. The search proved S.P. was coached to lie to give Mr.
Graves the element of self-gratification.

11. Previously, S.P. told four (4) different stories of the
same visit of 5/2/89 after the tape recording was stopped by the
investigator who told S.P. that her claims of being held tightly
was not a claim of sexual contact, causing S.P. to tell three
stories before her claim was accepted.

12. S.P. told her fourth story to her mother on the day of
her visit that Levine performed a pelvic exam without a nurse
present, causing her mother to write a letter to Levine
confirming that lie.

13. S.P. denied that fourth story given to her mother by
saying her mother's letter claiming a pelvic exam meant that
there was an abdominal exam!

14. S.P. and her mother are sophisticated women who travel
to New York City to have Pap smear exams by their New York
gynecologist on a regular basis.

15. S.P. was motivated to lie to her mother and to the jury
to harm Levine, as she was not abused as revealed by her first

story that she had an abdominal exam while standing that
Case 3:19-cv-18776-MAS-ZNQ Document 1-1 Filed 10/07/19 Page 21 of 28 PagelD: 23

requires one hand to support her back so she does not fall and
the other hand to compress her abdomen to try to find why S.P.
claimed a guise of vomiting of one month to make a visit!

16. As a patient, S.P. never waited a month with a health
issue, but used that "vomiting guise" to seek abuse related to a
possible pregnancy.

WHEREFORE plaintiff demands judgment against defendants to
reverse the unjust conviction of 1996.

Plaintiff seeks judgment against defendants for causing an
unjust loss of income for 28 years.

Plaintiff asks the Court to grant such other sanctions and
penalties against defendants for coaching women to add claims to

harm Levine that the Court deems just and reasonable.

COUNT IV
1. Plaintiff includes all paragraphs of counts I, II, and
ITI and makes another claim.
2. Dominique Gasdia (D.G.) was a 235 pound, 5'6" woman who

joined Ms. Renaud in a conspiracy to harm Levine.

3. D.G. visited for a sore throat and also stated she had
back pain that she wanted evaluated, as a new patient.

4. A new patient history includes asking a woman if she had
ever had a Pap smear and that Levine's office is equipped to

perform such tests if the woman is sexually active.
Case 3:19-cv-18776-MAS-ZNQ Document 1-1 Filed 10/07/19 Page 22 of 28 PagelD: 24

5. Mr. Graves told the jury that D.G. visited for a sore
throat and Levine asked her to undergo a Pap smear to stimulate
the jury into believing Levine abused patients.

6. Mr. Graves repeatedly made similar false statements to
the jury and coached the women to claim Levine was breathing
heavily and performed thrusting.

7. Levine was a quarter mile track runner who won the high
school Middlesex County quarter mile race in 1958, as he was
recruited to run track in college.

8. Levine was in good physical condition after returning
from serving with the marines in the Far East during the Vietnam
War for two and one half years.

9. Levine never breathed heavily during any sexual foreplay
and only breathed somewhat heavily after sexual climax with his
wife prior to taking medication for high blood pressure and
prostate disease that caused impotence and no heavy breathing.

10. There was never any thrusting or heavy breathing during
the exams of these women, as Levine was impotent.

ll. Levine never asked D.G. to have a Pap smear at her first
visit and no Pap smear was done.

12. D.G. claimed that while she was standing and Levine was

seated she felt a penis strike the small of her back.
Case 3:19-cv-18776-MAS-ZNQ Document 1-1 Filed 10/07/19 Page 23 of 28 PagelD: 25

13. When asked how she knew a penis contacted her back when
she never saw any arousal and did not see any contact, she
answered, "It was the only thing that came to my mind.”

14. D.G.'s answer is clear proof that she made a visit as
part of the conspiracy to seek abuse!

15. It is not possible for Levine's penis to reach more than
two feet from his seated position to the small of D.G.'s back
through clothing and curve around her large buttocks and then
bend to put pressure on her back!

16. However, Mr. Graves falsely stated Levine raised his
stool to reach the small of D.G.'s back, but failed to reveal
how Levine's penis could become close to her back, as her large
protruding buttocks prevented Levine's stool and his body from
coming anywhere near the small of her back.

17. Besides any possible erect penis would have to be along
one leg through clothing and therefore the alleged contact would
have to be on D.G.'s side of her buttock or back and not in the
small of her back.

18. There waS no erect penis and D.G. felt only the
examining hand and fingers in the small of her back.

19. It is not believable how any intelligent jury could have
convicted Levine of D.G.'s imagined claim alleging Levine's

penis had to be two (2) feet long to reach D.G.'s back.
Case 3:19-cv-18776-MAS-ZNQ Document 1-1 Filed 10/07/19 Page 24 of 28 PagelD: 26

20. The jury had to have accumulated the alleged acts and
therefore convicted on all counts without trying to determine if
such alleged contact was possible.

21. The third trial in February 2009 that acquitted Levine
of three counts of the nine count 1996 conviction proved that
the 1996 jury failed to analyze the alleged acts that were a
conspiracy, were imagined and were not physically possible!

22. One of the three women, Theresa Chartier, (T.C.) cried
when she demonstrated the alleged act for the first time in 2009
causing her to realize that she was accusing an innocent man!

WHEREFORE, plaintiff demands judgment against defendants for
creating false claims and requests a reversal of the conviction.

Plaintiff also asks for damages against defendants for
causing a loss of income and ignominy.

Plaintiff seeks additional penalties that the Court deems
just and reasonable for the 28 years of unjust suffering.

COUNT V

1. Plaintiff includes all paragraphs of counts I, II, III
and IV and makes another claim.

2. The Honorable Glenn Berman, J.S.C. who presided over the
1994 hung jury and the 1996 conviction told the prosecutor that
there should be another count for M.C. of vaginal contact as the
lesser included count from the acquittal of vaginal penetration,

while reviewing the counts that remained from the 1994 trial!
Case 3:19-cv-18776-MAS-ZNQ Document 1-1 Filed 10/07/19 Page 25 of 28 PagelD: 27

3. Judge Berman revealed strong bias against Levine during
the second trial, as the timid Public Defender failed to protect
plaintiff from the frequent false statements, coaching the women
and a damaging unjust charge to the jury that was a lie.

4. Sandra Y. Dick, Esq. who was the senior advisor to the
State Board of Medical Examiners had a reputation of seeking
fraud against doctors by reviewing the malpractice applications
the doctor submitted.

5. However, Ms. Dick never investigated her false claims, as
many doctors did not challenge her allegations.

6. dust prior to the second trial in April 1996 Ms. Dick
gave Mr. Graves two malpractice applications that Levine
submitted to Princeton Insurance Malpractice Company.

7. Ms. Dick claimed Levine committed misapplication and
fraud by saying in his 1992 application that there were 4
malpractice claims and in his 1995 application saying there were
no malpractice claims during the past five (5) years.

8. Ms. Dick, as usual, failed to investigate the alleged
discrepancy and did not know that Princeton Insurance filed a
Declaratory Action in 1993 to have the four (4) malpractice
claims dismissed, as they were criminal claims excluded from the
policy and that no malpractice claims existed.

9. Knowing that no malpractice claims existed, as Levine's

diagnosis and treatment were correct, he agreed with Princeton's
Case 3:19-cv-18776-MAS-ZNQ Document 1-1 Filed 10/07/19 Page 26 of 28 PagelD: 28

Declaratory Action saying in the 1995 insurance application that
no malpractice claims existed!

10. The court agreed and granted Princeton relief from the
four (4) malpractice claims.

11. But, Judge Berman, Mr. Graves and Ms. Dick did not know
the court's Declaratory Action ruling causing Mr. Graves to
cross examine Levine with alleged fraud by surprise that the
Public Defender also had no facts, as the two insurance
applications were withheld in violation of discovery.

12. Judge Berman charged the jury saying the jury could not
convict Levine for insurance fraud or misapplication, but the
jury could use those facts to determine Levine's credibility.

13. The ineffective Public Defender did not know how to
question Levine to find out if the alleged fraud was true and he
did nothing to stop the unjust charge to the jury.

14. Judge Berman revealed strong bias against Levine, as he
wanted a conviction knowing that he was being considered to be
the next chief prosecutor.

15. Judge Berman was praised for presiding over Levine's
conviction and given the chief prosecutor's job.

16. Withholding facts and documents from the accused until
the day before a hearing or trial is a typical discovery

violation of Ms. Dick so that doctors are sanctioned by the
Case 3:19-cv-18776-MAS-ZNQ Document 1-1 Filed 10/07/19 Page 27 of 28 PagelD: 29

Medical Board before they have an opportunity to defend against
false allegations.

17. Mr. Graves also is known to withhold exculpatory
documents and he refused to give the two malpractice
applications to the Public Defender so that Levine and his
lawyer could prepare for the surprise violation.

18. Mr. Graves not only withheld several other exculpatory
documents (see above), but he objected to the Public Defender's
questions about the medical history of the women, which Judge
Berman sustained causing the Public Defender to state that he
could not give Levine effective assistance of counsel, denying
Levine his Sixth Amendment right, as the medical history was
revealed at the first 1994 hung jury trial to justify the exam
performed so that the jury only heard the alleged abuse.

19. M.C. stated Levine placed his hand inside her tight
jeans and panties on her 220 pound 5'5" body and reached down to
her lower abdomen to suddenly penetrate her vagina.

20. It was not possible to reach into M.C.'s tight jeans and
reach down passed her pubic bone without a strong fight and M.C.
stated there was no fight.

21. Levine was acquitted of M.C.'s alleged vaginal
penetration, but Judge Berman encouraged Mr. Graves to have M.C.
testify that there was vaginal contact.

22. If there was vaginal contact by reaching inside M.C.'s

panties, then vaginal penetration would be easy.
Case 3:19-cv-18776-MAS-ZNQ Document 1-1 Filed 10/07/19 Page 28 of 28 PagelD: 30

23. The claim of a lesser included vaginal contact is clear
Double Jeopardy in violation of the Fifth Amendment rights!

24. But, Nancy Hulett, Esq. who was the prosecutor for Mr.
Frank Graves for Levine's appeals stated that Levine contacted
M.C.'s vagina from outside her jeans through clothing.

25. There was no testimony from M.C. that changed her claim
to vaginal contact that was not inside her panties.

26. Ms. Hulett, like many prosecutors, altered testimony and
deceived the New Jersey Appellate Justices!

27. The State Appellate Justices refused to address the
Supremacy Clause of the U. S. Constitution for withholding
exculpatory discovery, and they refused to address the violation
of Fifth Amendment rights of twice being in jeopardy for vaginal
contact after an acquittal of vaginal penetration, as the means
by which the penetration allegedly occurred and was rejected by
the jury is the means that would not allow vaginal contact.

WHEREFORE, plaintiff demands judgment against defendants for
making false statements and seeks to overturn the conviction.

Plaintiff demands sanctions and penalties against defendants
for violations of law that caused a loss of income for 28 years.

Plaintiff seeks further sums that the Court deems reasonable

and just from defendants whose tactics are unconscionable.

DATED: October 1, 2019 Respectfully submitted,

Benjamin Levine, Pro Se, Plaintiff
